IN THE SUPREME COURT OF TH-E STATE OF NEVADA


                 TULY LEPOLO,                                              No, 83291
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                     FILED
                 CLARK; THE HONORABLE MICHAEL
                 VILLANL DISTRICT J LLDG E; AN D TH E                         AUG 1 2 2021
                 HONORABLE DAVID BARKER,                                     ELIZABETH A. BROWN
                                                                           CLERK • PREME COURT
                 SENIOR JUDGE,                                            BY
                                                                                DEPUTY CLERK.
                 Respondents,
                   and
                 THE STATE OF NEVADA,
                 Real Party in Interest.


                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This original petition for a writ of mandamus challenges district
                court oral decisions denying a motion for bail and a renewed motion for bail.
                             It is petitioner's burden to demonstrate that extraordinary
                relief is warranted. Pan v. Eighth judicial Dist. Court, 120 Nev. 222, 998,
                88 P.3d 840, 844 (2004). As part of petitioner's burden, it was his obligation
                to provide an appendix that includes all records essential to understand the
                issues raised in the petition. See NRAP 21(a)(4); Pan, 120 Nev. at 228-29,
                88 P.3d at 844. This obligation included, at a minimum. contacting real
                party in interest and the district court to facilitate preparation of the court's
                order and, if such an order was not promptly forthcoming, proposing his
                own order for the district court's review. See Rust v. Clark Cty. Sch. Dist.,
                103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (explaining that a written
                order is essential to this court's review). Petitioner does not, however. argue

Soften Couar
     OF
   NEVADA


10) 1947A 460
                    or demonstrate that he made any such attempt to do so, instead merely
                    indicating that no written order was entered. Accordingly, we
                                  ORDER the petition DENIED.



                                                       6-dt            c„) .
                                            Hardesty


                                                                                    J.
                    Parraguirre                               Cadish




                    cc:   Chiefjudge, The Eighth judicial District Court
                          Hon. David Barker, Senior Judge
                          Hon. Michael Villani, District Judge
                          Special Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
     OF
    NEVADA
                                                          2
101 1947A 04601e,